Robinson, J.
(dissenting). As the amended answer avers, on November 15, 1910, the defendants Sweeney & Hyde made to Webb-Stout Company a promissory note for $250, due in one year. There is no claim that the note was not made for full and fair value; there is no claim that it was ever presented for payment by any person; there is no claim that it was ever paid, except by the giving and acceptance of the order in question. Webb-Stout & Company do not intervene or claim that the order was not given for value. A written instrument is presumptive evidence of a consideration. Section 5880. The burden of showing want of consideration sufficient to support a written instrument lies on the party seeking to invalidate or avoid it. Section 5881. The answer does not aver or state any facts to show that the order was made to the plaintiffs without consideration. So far as there is any defense, it relates only to the acceptance of the order. The answer avers that the $250 note was given by Sweeney & Hyde to Webb-Stout Company for a commission loan made by them, and that the note was transferred to the Farmers Bank of Merricourt. But the note is now outlawed, and there is not a word of testimony that the bank ever presented the note or made any claim under it. The answer does not aver that the bank ever asserted any claim under the note. If the bank or any party had asserted a claim to the note for which the order was given, the proper course was for the defendants to have impleaded the bank as an intervener. Section 1414. Defendant Sweeney is the party who signed the acceptance, agreeing to pay the order in lieu of the note. He testifies to the making of the note and acceptance of 'the order. He testifies the order was accepted at the request of George Webb of the firm of Webb & Stout. He says: “Webb asked me to pay the note or to sign the order. Webb said the note was lost. He wanted me to sign an order to pay the note or the money over to Hendricks. The note was for $250; the order for $330. He figured the interest, and had added it and said that was the accrued interest. I *198remember that he read the order to me.” He says: “The note was due in one year from the date it was given. The note has never been presented for payment.”
“George Webb was an officer of the Farmers State Bank of Merriuourt. The note has never been paid and it has never been presented.”
By the Court: “Q. The order was given in payment of the note? A. Yes.” (12).
Thus it conclusively appears there was no objection to the lost note; the acceptance was given in payment of the note; it was given at the request of George Webb, an officer of the Webb-Stout Company and of the State Bank of Merricourt. Under the evidence it is manifest the defense was a mere sham. There was no question to go to the jury. The verdict for the plaintiff was properly directed.